Per Curiam.

The respondent, an attorney admitted to practice in this State in October, 1949, was charged with several specifications of misconduct arising out of Ms services as the executor of the estate of Clara L. Woods, deceased, and as the attorney for said estate.
*294The record amply justifies the Referee’s conclusion that the respondent was guilty of professional misconduct as an attorney at law. We confirm the Referee’s report.
It appears that the respondent, for a considerable period of time, failed to furnish the legatees with a proper account, and, on three occasions submitted inaccurate statements of the assets and liabilities of the estate. Moreover, for several years, he failed to initiate an estate tax proceeding. It was found that the respondent converted $882, based upon a shortage in that amount. There can be no doubt that the respondent was inexcusably slipshod and careless in the performance of his fiduciary duties as executor and attorney. He transferred $40,000 to the residuary legatees about a year after his appointment and the balance of the net estate thereafter, for a total of $50,761.36.
Restitution of the sum found to have been converted was made during the reference. The Referee does not report any other loss sustained by the estate as the result of the respondent’s mismanagement as specified in the charges made.
In evaluating the discipline to be imposed, we have given due consideration to the proof of good character as evidenced by the stipulation in the record. We likewise take note of the serious illnesses of three members of the respondent’s family.
The respondent should be suspended for a period of six months, with leave to apply for reinstatement at the expiration thereof.
Breitel, J. P., Rabin, M. M. Frank, Valente and McNally, JJ., concur.
Respondent suspended for six months with leave to apply for reinstatement at the expiration thereof.